DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/730,263 dated 25 January 2022, responding to the 28 October 2021 Office Action provided in the rejection of claims 1-20, wherein claims 1, 3-4, 9, 11-12, and 15-17.
Applicant’s arguments regarding the prior art rejections as presented in the previous Office action are considered moot in light of the new grounds of rejection (see Kumar et al. (2012/0167082) – art made of record).
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 3-8, 11-12, 16-18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 1 is objected to because of the following informalities: there appears to be a grammatical error in the limitation “…wherein the mergeable memory rage is associated with guest OS memory pages to be duplicated” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 11-12, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 3 recites the limitation “determining the GPA to generate…" in the third limitation of the claim. There is insufficient antecedent basis for this limitation in the claim. It is unclear if it references the “GPA” recited in claim 1 line 4 or “GPA” in claim 3 line 3. Applicant is requested to clarify the claim language.
Claims 11 and 16 are rejected as being indefinite for similar reasons as recited above.
The remaining claims, not specifically mentioned, are rejected for similar reasons as recited with regard to their base claim above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lublin et al. (U.S. 2017/0364263) (Hereinafter Lublin) in view of Fisher et al. (U.S. 9,575,681) (Hereinafter Fisher), and further in view of Kumar et al. (2012/0167082) (Hereinafter Kumar – art made of record).
As per claim 1, Lublin discloses a method comprising: 
receiving, by a processing device executing a guest operating system (OS) of a virtual machine (VM), a first request (see for example Lublin, this limitation is disclosed such that a hypervisor calls one or more memory deduplication functions that are provided by a host machine that runs underneath the hypervisor; paragraph [0029]. A guest operating system is running guest applications on virtual machines provided by the hypervisor; paragraph [0042]);
identifying a mergeable memory range for memory space of the guest OS, wherein the mergeable memory rage is associated with guest OS memory pages to be deduplicated (see for example Lublin, this limitation is disclosed such that there is a Kernel Same-Page Merging (KSM) module of a hypervisor that includes functions of scanning virtual machine guest memory to identify ranges of memory pages that store identical data, in order to trigger memory deduplication by merging; paragraphs [0027], [0031]. A guest operating system is running guest applications on the virtual machines; paragraph [0042]); 
mapping, in a page table of the guest OS, a page table entry for the memory page to a memory address within the mergeable memory range (see for example Lublin, this limitation is disclosed such that identified memory pages in modified ranges of memory that store identical data are marked; paragraph [0031]. Mapping of memory pages is provided by one or more page tables of the hypervisor and/or virtual machine; paragraph [0036]); and 
causing a hypervisor to enable deduplication for the memory page responsive to detecting an access of the memory page by the application (see for example Lublin, this limitation is disclosed such that memory deduplication is triggered responsive to detecting modification of memory page (i.e. claimed “causing a hypervisor to enable deduplication for the memory page responsive to detecting an access of the memory page”); paragraph [0031]. The guest includes guest application running on the virtual machine in the memory space assigned to the virtual machine by the hypervisor, modifying the memory pages; paragraphs [0066]-[0067]).
	Although Lublin discloses receiving, by a processing device executing a guest operating system (OS) of a virtual machine (VM), a first request, Lublin does not explicitly teach receiving a request from an application to enable memory deduplication for a memory page associated with the application.
	However, Fisher discloses receiving a request from an application to enable memory deduplication for a memory page associated with the application (see for example Fisher, this limitation is disclosed such that a deduplication request to initiate deduplication for a particular data page is generated by management software; col.16 lines {11}-{38})
Lublin in view of Fisher is analogous art because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Lublin by receiving a request to initiate deduplication as taught by Fisher because it would enhance the teaching of Lublin with an effective means of performing background deduplication (as suggested by Fisher, see for example col.16 lines {11}-{38}).
Although Lublin in view of Fisher discloses identifying a mergeable memory range for memory space of the guest OS, wherein the mergeable memory rage is associated with guest OS memory pages to be deduplicated, Lublin in view of Fisher does not explicitly teach identifying a mergeable memory range based on a portion of a guest physical address (GPA).
However, Kumar discloses identifying a mergeable memory range based on a portion of a guest physical address (GPA) (see for example Kumar, this limitation is disclosed such that IOMMU addresses are merged into a single IOMMU table; paragraph [0037]. The IOMMU table maps from a contiguous range of GPAs; paragraph [0040]). 
Lublin in view of Fisher is analogous art with Kumar because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Lublin in view of Fisher by using an IOMMU mapping of a range of GPAs to perform merging as taught by Kumar because it would enhance the teaching of Lublin in view of Fisher with an effective means of enabling a device function to access multiple VMs’ memory simultaneously and be shared by these VMs (as suggested by Kumar, see for example paragraph [0036]).
As per claim 2, Lublin in view of Fisher, further in view of Kumar discloses the method of claim 1, further comprising: receiving, from the hypervisor, information indicating the range of memory addresses for the mergeable memory range (see for example Lublin, this limitation is disclosed such that there the Kernel Same-Page Merging (KSM) module of a hypervisor that includes functions of scanning virtual machine guest memory to identify and provided notifications indicating ranges of memory pages that store identical data, in order to trigger memory deduplication by merging; paragraphs [0027], [0031]).
Regarding claim 15, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 2.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lublin (U.S. 2017/0364263) in view of Torrey, Jacob (U.S. 2014/0068612) (Hereinafter Torrey), and further in view of Kumar (2012/0167082).
As per claim 9, Lublin discloses a system comprising: 
a memory (see for example Lublin, this limitation is disclosed such that there is a memory 108; Fig.1 Item 108 and associated text); and 
a processing device, operatively coupled to the memory, execute a hypervisor (see for example Lublin, this limitation is disclosed such that there is a processor 106 which part of host hardware 104 with memory 108, implementing hypervisor 112; Fig.1 and associated text) to: 
receive a notification from a guest operating system (OS) of a virtual machine (VM), wherein the notification indicates an application access of a memory page (see for example Lublin, this limitation is disclosed such that the hypervisor and/or virtual machine guests provided notifications that memory pages have been modified and that deduplication operations have been performed; paragraph [0049]); 
determine that the memory page is associated with a mergeable memory range for memory space of the guest OS, wherein the mergeable memory range is associated with guest OS memory pages to be deduplicated (see for example Lublin, this limitation is disclosed such that there is a Kernel Same-Page Merging (KSM) module of a hypervisor that includes functions of scanning virtual machine guest memory to identify ranges of memory pages that store identical data, in order to trigger memory deduplication by merging; paragraphs [0027], [0031]. A guest operating system is running guest applications on the virtual machines; paragraph [0042]);
map, in a page table of the hypervisor, an table entry for the memory page to a memory address within the mergeable memory range, wherein the table entry indicates that the memory page is to be deduplicated (see for example Lublin, this limitation is disclosed such that identified memory pages in modified ranges of memory that store identical data are marked; paragraph [0031]. Mapping of memory pages is provided by one or more page tables of the hypervisor and/or virtual machine; paragraph [0036]); 
provide access to the memory page for the application (see for example Lublin, this limitation is disclosed such that guest application access to guest memory is provided; paragraph [0030]); and 
perform a memory deduplication operation for the memory page in view of additional table entries for corresponding additional guest OS memory pages within the mergeable memory range (see for example Lublin, this limitation is disclosed such that memory deduplication is triggered responsive to detecting modification of memory page; paragraph [0031]. The guest includes guest application running on the virtual machine in the memory space assigned to the virtual machine by the hypervisor, modifying the memory pages; paragraphs [0066]-[0067]).
	Although Lublin discloses mapping, in an page of the hypervisor, a table entry for the memory page to a memory address within the mergeable memory range, wherein the table entry indicates that the memory page is to be deduplicated, and performing a memory deduplication operation for the memory page in view of additional table entries for corresponding additional guest OS memory pages within the mergeable memory range, Lublin does not explicitly teach that the table is an extended page table (EPT) with EPT entries.
	However, Torrey discloses that a table is an extended page table (EPT) with EPT entries (see for example Torrey, this limitation is disclosed such that there is a hypervisor that supports using extended page tables (EPT) for virtualization of physical memory as guest-physical addresses; paragraph [0068]).
Lublin in view of Torrey is analogous art because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Lublin by using EPTs as taught by Torrey because extended page tables are a known paging structure that enables translation of addresses (as suggested by Torrey, see for example paragraph [0035]).
Although Lublin in view of Torrey discloses determining that the memory page is associated with a mergeable memory range for memory space of the guest OS, wherein the mergeable memory range is associated with guest OS memory pages to be deduplicated, Lublin in view of Torrey does not explicitly teach determining that a memory page is associated with a mergeable memory range based on a portion of a guest physical address (GPA).
However, Kumar discloses determining that a memory page is associated with a mergeable memory range based on a portion of a guest physical address (GPA) (see for example Kumar, this limitation is disclosed such that IOMMU addresses are merged into a single IOMMU table; paragraph [0037]. The IOMMU table maps from a contiguous range of GPAs for non-contiguous memory pages; paragraph [0040]). 
Lublin in view of Torrey is analogous art with Kumar because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Lublin in view of Torrey by using an IOMMU mapping of a range of GPAs to perform merging as taught by Kumar because it would enhance the teaching of Lublin in view of Torrey with an effective means of enabling a device function to access multiple VMs’ memory simultaneously and be shared by these VMs (as suggested by Kumar, see for example paragraph [0036]).
As per claim 10, Lublin in view of Torrey, further in view of Kumar discloses the system of claim 9, wherein the processing device is further to:
detect a VM exit issued by the guest OS, wherein the VM exit indicates the application access of the memory page (see for example Torrey, this limitation is disclosed such that a VM exit occurs when an access request occurs and the requested page is not present; paragraph [0070]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lublin (U.S. 2017/0364263) in view of Torrey (U.S. 2014/0068612), further in view of Kumar (2012/0167082) as applied to claim 9 above, and further in view of Bhattiprolu et al. (U.S. 2020/0174923) (Hereinafter Bhattiprolu).
As per claim 13, Lublin in view of Torrey, further in view of Kumar discloses the system of claim 9 (see rejection of claim 9 above), but does not explicitly teach the limitation wherein the processing device is further to: responsive to determining that a memory page is not present in hypervisor memory, allocate the memory page.
However, Bhattiprolu discloses responsive to determining that a memory page is not present in hypervisor memory, allocate the memory page (see for example Lublin, this limitation is disclosed such that if memory is unavailable from a hypervisor, the memory is allocated; paragraph [0033]).
Lublin in view of Torrey, further in view of Kumar is analogous art with Bhattiprolu because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Lublin in view of Torrey, further in view of Kumar by allocating unallocated memory as taught by Bhattiprolu because it would enhance the teaching of Lublin in view of Torrey, further in view of Kumar with an effective means of satisfying the additional amount of memory requires to store a translation table (as suggested by Bhattiprolu, see for example paragraph [0033]).
As per claim 14, Lublin in view of Torrey, further in view of Kumar, further in view of Bhattiprolu discloses scanning the EPT to identify a subset of EPT entries associated with corresponding additional memory pages within the mergeable memory range (see for example Lublin, this limitation is disclosed such that scanning of memory pages occurs; paragraph [0031]); and
performing the memory deduplication operation in view of the subset of EPT entries (see for example Lublin, this limitation is disclosed such that deduplication is triggered; paragraph [0031]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196